Armstrong Shaw Associates Inc. 45 Grove Street • New Canaan, Connecticut 06840 Principals: Phone: (203) 972-9600 Jeffrey M. Shaw Fax: (203) 972-9630 Monica C. Grady Stephan J. Weinberger Bruce P. Crystal Fred Norten Terry Newman CODE OF ETHICS October I. INTRODUCTION Armstrong Shaw Associates Inc. (“ASA”) is a registered investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”). As a registered investment adviser, ASA is subject to the Advisers Act and to the rules and regulations promulgated thereunder. The Securities and Exchange Commission has jurisdiction to enforce the Advisers Act and its rules and regulations. Where ASA handles the accounts of United States pension plans, it is also subject to the Employees Retirement Income Security Act of 1974 (“ERISA”) and the rules and regulations promulgated thereunder, under the jurisdiction of the United States Department of Labor. As a registered investment advisor, ASA owes a duty of loyalty to each of its clients, which requires that the firm serve the best interests of its clients at all times. ASA’s access persons (includes all employees) shall always place the interests of clients ahead of their own. ASA will not tolerate illegal or improper actions undertaken either for personal benefit or in a misguided effort to achieve gains on behalf of the firm or its clients. Each access person must review this manual and abide by its terms. Of course, there will always be situations not covered by this manual, and some situations may have compliance or regulatory implications that become apparent only upon examination. Therefore, you should consult Monica Grady, Chief Compliance Officer, whenever you are in doubt about the proper way to respond to the situation. II.
